Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-166136 on Form S-8 of Biglari HoldingsInc., of our report dated June29, 2011, relating to the financial statements and supplemental schedule appearing in the Annual Report on Form 11-K of The Steak n Shake 401(k)Savings Plan (formerly The Steak n Shake Company 401(k)Savings Plan) for the year ended December31, 2010. /s/DELOITTE & TOUCHE LLP Indianapolis, Indiana June29, 2011
